GEORGE A. MENA, District Court Commissioner
It appearing from the record that the husband-petitioner, LeRoy C. Joseph, alleges and claims that real property No. 22 Gamle Gade, Crownprince Quarter, St. Thomas, is owned by him in his separate right, and, the Court sitting in probate having no jurisdiction to determine title to real property, the Commissioner finds that the interest and title of the husband-petitioner, LeRoy C. Joseph, in the above-mentioned property should be determined in a separate civil action in this court. Estate of Ellen Albertina Augusta Malone, Deceased, Probate No. 21-1948; Estate of Max L. Daniel, Deceased, Probate No. 24-1956; 21 C.J.S. Courts §§ 303(a) and (b) ; 15 C.J. § 428, p. 1017, note 7, and numerous authorities cited therein. Also, see probate jurisdiction of District *441Court, St. Thomas Code (1921), Title III, chapter 71, section 1, page 255 (15 V.I.C. §§ 161, 801).